Mr. Justice Scott delivered the opinion of the Court: This case comes precisely within the principle of Gridley v. City of Bloomington, 88 Ill. 557, and must be controlled by it. It was held in that case: “Keeping streets and sidewalks in repair and free from obstructions that impede travel or render it dangerous, is referable to. the same power as for constructing new improvements. The sidewalk, as was declared in the case cited, is as much a public highway, free to the use of all, as is the street itself, and upon principle it follows the citizen can not be laid under obligation, under our laws, to keep it free from obstruction in front of his property, at his own expense, any more than the street itself, either by the exercise of the police power, or by fines 'and penalties imposed by ordinance, or by direct legislative action.” Other eases in this court declare the same general doctrine. City of Ottawa v. Spencer, 40 Ill. 213 ; Carter v. City of Chicago, 57 id. 286; City of Chicago v. O’Brien, (ante, p. 532.) There are, no doubt, cases in other courts that declare a different rule, but they are not applicable to cases arising under the constitution and laws of this State. The rule established on this subject by the cases in this court has stood so long, it would not be wise now to adopt any other, even if it could be done under the constitution and existing laws. The judgment of the Appellate Court will be affirmed. Judgment affirmed. Craig and Sheldon, JI., dissenting.